Filed 11/21/22 Alpinieri v. Alpinieri CA4/1


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 STEVEN ALPINIERI,                                                    D079217

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No.
                                                                       37-2017-00012192-PR-TR-CTL)
 LOUIS J. ALPINIERI,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Julia Craig Kelety, Judge. Affirmed.
         Cunneen Booth, Dawn Hall Cunneen and Jess Raymond Booth for
Defendant and Appellant.
         Hughes & Pizzuto, Shannon Noelle Montisano and Anne Marie
Rudolph for Plaintiff and Respondent.
         Louis J. Alpinieri appeals a probate court order in favor of his son,

respondent Steven Alpinieri.1 The order requires Louis to comply with the


1     To avoid confusion, we refer to the parties by their first names, and
intend no disrespect.
parties’ settlement agreement by executing a waiver of his right to his
confidential medical information under the Health Insurance Portability and
Accountability Act (HIPAA), as well as permitting Steven visitation rights
when Louis is in a health care facility.
      Louis contends the probate court erred by ruling he could not include in
the HIPAA waiver additional information regarding his concerns about
Steven accessing his medical information. Louis also argues that if we
reverse the order, Steven would not be the prevailing party and therefore this
court should reverse the probate court’s separate order awarding Steven
attorney fees and costs. We affirm.
              FACTUAL AND PROCEDURAL BACKGROUND
The Parties’ Agreement
      To resolve their probate-related disputes, the parties dismissed their
probate court claims against each other and entered into an “agreement of
settlement and mutual general release” (capitalization omitted, hereafter the
settlement agreement), which the probate court approved. The settlement
agreement’s section 3.16 states: “Louis agrees to execute a HIPAA waiver as
to Louis’ confidential medical information and to include Steven’s right to
visitation with Louis in a health care facility.” The agreement provides that
the San Diego Superior Court “shall retain jurisdiction to enforce this

agreement,” which is enforceable under Code of Civil Procedure2 section
664.6, subdivision (a).
Steven’s First Motion to Enforce the Settlement Agreement
      After Louis failed to execute a HIPAA waiver, Steven brought a motion
to enforce the settlement agreement, which the probate court granted,
ordering Louis to “execute a HIPAA waiver in favor of Steven that includes a


2     Undesignated statutory references are to the Code of Civil Procedure.
                                     2
provision allowing some measure of reasonable visitation by [Steven] if and
when [Louis] resides in a health care facility.” The court stated at the
hearing: “The settlement agreement doesn’t bar [Louis] . . . from telling his
doctors whatever he wants to tell his doctors. He just needs to sign the
HIPAA release, that’s all. I have no idea—I thought this was a very strange
provision and I had no idea. But he bargained for it . . . .” The court added:
“So on the visitation side [Louis] has recourse there as long as he’s not in a
nursing facility. . . . [H]e can get a restraining order, call the cops, whatever,
to keep Steven away, because Steven has no rights to visitation under this
agreement now while [Louis is] not in a facility. . . . And as to the HIPAA
waiver, [Louis] signed the waiver as to confidential information, so Steven
can be kept apprised of his father’s medical condition. But if it becomes
abusive, then there are remedies there as well . . . .”
      Louis did not appeal from that order. Instead, he provided a two-page
“authorization for release of protected health information,” (capitalization
omitted) authorizing his health care providers to release to Steven “[a]ll
health information pertaining to my medical history, mental or physical
condition, and treatment received.” However, the waiver goes on to state: “I
have been estranged from my son, Steven, for many years due to litigation
between us that arose as a result of him stealing from me. Steven and I
settled the litigation between us in 2017. As part of that settlement, I agreed
to provide a HIPAA waiver in favor of Steven. I believed that I could revoke
the HIPAA waiver, if I felt it necessary for my safety. The court, however,
disagreed and recently ordered me to comply with the terms of the settlement
agreement. [(]See the March 10, 2021 minute order of the San Diego
Superior Court, Probate Division, which is attached hereto as Exhibit 1 and
incorporated herein by this reference.[)] [¶] I do not feel comfortable with


                                        3
Steven having access to my protected health information. After the
settlement agreement was reached, Steven continued to harass me when I
did not want to rekindle our relationship. The police have been contacted on
multiple occasions when Steven has caused disturbances at my home. While
I do not wish to provide my protected health information to Steven, the court
is ordering me to provide this authorization. [¶] Nevertheless, I ask that any
health care provider presented with this authorization by Steven consider
whether to exercise its/her/his powers under HIPAA not to release my
protected health information.” (Some capitalization and italics omitted.)
      Louis adds in the waiver: “The authority given to Steven herein shall
NOT supersede any prior instrument or agreement that I may have provided
to and/or made with any health care provider to restrict access to, or the
disclosure of, my health and medical information. Rather, the authority
given to Steven herein shall only supplement and be considered in
conjunction with any prior instrument or agreement that I may have
provided to and/or made with any health care provider to restrict access to, or
the disclosure of, my health and medical information. [¶] Although
information disclosed by a health care provider according to this
authorization is subject to re-disclosure and may no longer be protected by
the privacy rules of HIPAA (45 [C.F.R.] § 164 [(2013)]), California law
prohibits the further disclosure of this information without a ‘new
authorization.’ It is my intention that this authorization form NOT be
construed to be a ‘new authorization’ that meets the requirements of . . . Civil
Code [section] 56.11 for purposes of . . . Civil Code [section] 56.13.”
      Louis executed a separate visitation authorization, which repeats
verbatim some of his concerns about Steven.




                                         4
Steven’s Second Motion to Enforce the Court’s Order
      Steven filed a second motion to enforce the settlement agreement,
contending Louis’s HIPAA waiver failed to comply with the court’s order: “By
including unverified allegations of harassment and essentially directing
health care providers to not disclose any information to Steven, the HIPAA
waiver provides Steven with no realistic ability to obtain Louis’ medical
information, as no reasonable health care provider would disclose any
information in light of the directions and allegations made by Louis in the
document. The HIPAA waiver completely deprives Steven of the benefit of a
material term of the settlement agreement for which he bargained.” (Some
capitalization omitted.)
      Louis argued in opposition: “Steven failed to negotiate the form of the
HIPAA waiver as part of the settlement agreement and now must live with
the result, namely, that there is no agreement as to the form. So long as the
instrument contains a HIPAA waiver, which the instrument executed by
[Louis] does, it is sufficient for purposes of the settlement agreement. . . .
As the court recognized . . . [Louis] is free to tell his doctors whatever he
wants. . . . This makes sense given the court’s observation that despite
requiring [Louis] to provide a HIPAA waiver and visitation authorization,
[Louis] is free to protect himself against the abusive and threatening
behavior exhibited by Steven after the settlement agreement was entered.
[Louis] does not know and cannot foresee all of the health care providers that
Steven may seek to contact, or facilities at which he may seek to visit [Louis].
Rather than [Louis] guessing or having to contact each of his health care
providers (to the extent [Louis] knows who they are in advance), [Louis] set
forth his concerns in the HIPAA waiver and visitation authorization so that




                                         5
when Steven presents either instrument, [Louis] can be assured that the
provider is made aware of [Louis’s] concerns.” (Some capitalization omitted.)
      The court granted Steven’s motion: “The information included in
[Louis’s] waiver makes the waiver ineffective because it contradicts [Louis’s]
authorization for release of his medical information. Although the court’s
order and the settlement agreement did not specify the exact language to be
used, the inclusion of information that contradicts the [waiver] clearly does
not comply with the order and the settlement agreement. As Steven
acknowledges, the order and the settlement agreement do not bar [Louis]
from communicating any information to health care professionals but
including that information within the waiver would be inconsistent with the
settlement agreement. [¶] [Louis’s] concern that he cannot foresee all of the
health care providers that Steven may seek to contact is minimal because
[Louis] should be aware of most, if not all, health care providers that he has
seen or will see. This concern does not warrant the execution of a waiver that
would be inconsistent with the settlement agreement. Also, [Louis’s]
argument that Steven cannot challenge the waiver because he did not
challenge the visitation authorization lacks merit. That is not an adequate
basis for estoppel, and the court’s order required the visitation authorization
to be included . . . in the waiver, which [Louis] failed to do.” (Some
capitalization omitted.)
      The court ordered Louis to execute a waiver that states verbatim: “I,
Louis J. Alpinieri hereby authorize my health care providers to release the
following information to my son, Steven L. Alpinieri (‘Steven’): [¶] All health
information pertaining to my medical history, mental or physical condition,
and treatment received. [¶] This authorization shall apply to any health
care providers, including physicians, nurses, and all other persons, who may


                                        6
have provided, or are providing at the time such health or medical
information is sought by Steven, any type of health or medical care to me. If
I reside in a health care facility, Steven shall have the right to visit me in
that health care facility, subject to any rules or procedures of the health care
facility. [¶] This authorization may only be revoked by (1) a written
agreement signed by Steven and me; or (2) a court order. [¶] Any person or
entity may rely upon a photocopy, facsimile, or electronic version of this
signed document.”
      Louis appeals from this probate court order.
                                 DISCUSSION
      Louis contends: “Despite the lack of any specificity regarding the form
of the HIPAA waiver in the settlement agreement, the probate court
erroneously read into the settlement agreement a prohibition against Louis
informing his health care providers in writing about his concerns with Steven
having his protected health information, while simultaneously asserting that
Louis was free to tell ‘his doctors whatever he wants.’ . . . The settlement
agreement (and HIPAA) do not preclude Louis from engaging in written
communications with his own health care providers. In a similar manner,
the settlement agreement does not limit Louis to orally ‘telling’ his wishes to
his health care providers. Therefore, the court erred when it so limited Louis’
ability to communicate with his own health care providers.” (Some
capitalization omitted.)
      On a motion to enforce a settlement under section 664.6, the trial
court’s legal conclusions are not entitled to deference and will be subject to
independent review. (Critzer v. Enos (2010) 187 Cal.App.4th 1242, 1253.)
We also apply a de novo review because we are reviewing a written
instrument about which there is no conflicting extrinsic evidence. (Parsons v.


                                        7
Bristol Development Co. (1965) 62 Cal.2d 861, 865-866.) We review the
court’s ruling, not its reasoning. (AMN Healthcare, Inc. v. Aya Healthcare
Services, Inc. (2018) 28 Cal.App.5th 923, 934.)
      “ ‘The purpose of the law of contracts is to protect the reasonable
expectations of the parties.’ [Citation.] ‘A contract must be so interpreted as
to give effect to the mutual intention of the parties as it existed at the time of
contracting, so far as the same is ascertainable and lawful.’ [Citation.] ‘The
interpretation must be fair and reasonable, not leading to absurd conclusions.
[Citation.]’ [Citation.] ‘The court must avoid an interpretation which will
make a contract extraordinary, harsh, unjust, or inequitable.’ ” (Citizens for
Goleta Valley v. HT Santa Barbara (2004) 117 Cal.App.4th 1073, 1076–1077.)
      Louis’s proposed HIPAA waiver was not effective. Although Louis’s
waiver states the medical providers are authorized to share Louis’s medical
information with Steven, it also includes information undermining that grant
of authorization. It states Louis does not wish to provide the health care
information to Steven, and it references their estrangement and their many
years of litigation. Louis’s waiver includes unnecessary information about
his previous belief he could revoke the HIPAA waiver for his safety, and the
fact the probate court rejected that notion. This waiver also states Louis does
not “feel comfortable with Steven having access to [Louis’s] protected health
information.” Moreover, Louis’s waiver includes a reference to the federal
regulations implementing the HIPAA, setting forth circumstances in which a
medical provider may elect not to release medical information to a designee.
Additionally, Louis’s waiver states that it does not supersede any previous
authority he might have given to a health care provider to restrict access to
or disclosure of, his health and medical information.




                                        8
      Louis’s proposed waiver contained extraneous material that
undermined the parties’ settlement agreement requiring him to provide a
HIPAA waiver, which the parties intended to be effective. Louis
acknowledges case law stating that “courts assume that each party to a
contract is alert to, and able to protect, his or her own best interests.
[Citations.] Therefore, courts will not rewrite contracts to relieve parties
from bad deals nor make better deals for parties than they negotiated for
themselves.” (Series AGI West Linn of Appian Group Investors DE, LLC v.
Eves (2013) 217 Cal.App.4th 156, 164.) As Louis agreed to provide an
unconditional HIPPA waiver, the probate court could not rewrite their
settlement agreement to include Louis’s proposed conditions. “ ‘Section 664.6
was enacted to provide a summary procedure for specifically enforcing a
settlement contract without the need for a new lawsuit. [Citations.] . . .
Although a judge hearing a section 664.6 motion may receive evidence,
determine disputed facts, and enter the terms of a settlement agreement as a
judgment [citations], nothing in section 664.6 authorizes a judge to create the
material terms of a settlement, as opposed to deciding what terms the parties
themselves have previously agreed upon.’ ” (Critzer v. Enos, supra, 187
Cal.App.4th at p. 1252.)
      Louis argues “the fundamental issue in this appeal” is whether the
settlement agreement prohibits him from sharing his concerns about Steven
accessing his protected medical information in the HIPAA waiver. Louis
relies on the court’s comments that he is free to separately communicate his
reservations about the HIPAA waiver to his health care providers. But as
stated, under our standard of review, we are not bound by the probate court’s
reasoning. We review its ruling. Nothing in the plain text of the settlement




                                         9
agreement contemplates Louis elaborating on his concerns about Steven in
the HIPAA waiver.
      Louis does not argue with citation to the record or case law that the
probate court’s HIPAA waiver, with its specific language that more closely
aligns with the parties’ intent as set forth in their agreement, is inadequate
or improper. Accordingly, he provides no reasoned basis to overturn the
probate court’s ruling. “In order to demonstrate error, an appellant must
supply the reviewing court with some cogent argument supported by legal
analysis and citation to the record.” (City of Santa Maria v. Adam (2012) 211
Cal.App.4th 266, 286-287.)
      In light of our disposition of this case, we do not disturb the probate
court’s order regarding attorney fees and costs.
                                DISPOSITION
      The order is affirmed.



                                                                 O’ROURKE, J.

WE CONCUR:



HUFFMAN, Acting P. J.



AARON, J.




                                       10